Case 1:20-cv-08042-PKC Document 26-13 Filed 05/18/20 Page 1 of 2




    EXHIBIT 10
                  Case 1:20-cv-08042-PKC Document 26-13 Filed 05/18/20 Page 2 of 2
Charities.com
New York State Office of the Attorney General

   •   HOME
   •   CHARITIES
   •   TRUSTS & ESTATES
   •   DONORS
   •   FORMS



                     Search Charities Database
                  Posting here does not mean the organization is an approved tax-exempt organization under the Internal
        About the Revenue Code. The IRS determines tax-exempt status.
       Charities
       Bureau     Contributions are not tax deductible unless the IRS determines the organization is tax-exempt. To search
                  a list of tax-exempt organizations, use the IRS Exempt Organization Search Tool provided by the IRS.
                  Some organizations, like religious organizations, may not appear on the IRS list because they are not
                  required to file with IRS in order to be tax-exempt.

        Complaint For information about the deductibility of contributions to organizations with pending applications for tax
       Form       exempt status from the IRS, visit IRS.Gov.

                     The Attorney General's Office does not endorse or approve any organization posted in this website.


   •    FAQl

                      SEARCH RESULTS SELECTION

                      Organization Name:                        Safe Horizon Inc

   •    Guides & I Registration Type:                           NFP
       Publications
                    Registration Category:                      Dual

                      Month number fiscal year ends :           8

                      Federal ID No. (EIN):                     132946970
   •    Helpful
                      NY State Reg. No.:                        02-60-64
       Websites
                      County:                                   NO DATA AVAILABLE

                                                                2 Lafayette Street, 3rd Floor
                      Address:
                                                                New York , NY 10007
        Pennies for
       Charity      Web Site:
                                                               E IO DATA AVAILABLE


                      Documents Available:
                   Underlined documents can be viewed by clicking on the documents' names. When
        Search the clicking on a document, depending on the browser you are using, it may be
       Registry    necessary to select a choice other than Open to access the document. For
                   example, if given the choices Open and Save, it may necessary to click on Save to
       pqr         view the document.
                      Registration Documents                                                                      Received
